842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Jimmy METCALF, d/b/a Metcalf Excavating, Respondent.
No. 87-5262.
United States Court of Appeals, Sixth Circuit.
March 17, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
There appearing to be substantial evidence for the Order of the National Labor Relations Board and it appearing that the Order of the National Labor Relations Board is not arbitrary and capricious, the Court hereby enforces said Order.